 1   Ned Ng, SBN: 282270
     Jonathan Durham, SBN: 278227
 2
     Law Offices of Durham & Ng
 3   4600 Northgate Blvd., Suite 125
     Sacramento, California, 95834
 4   Phone: (916) 800-2531
     Fax: (888) 321-4869
 5

 6   Attorneys for Plaintiff
     MICHAEL RAINES
 7
                                    UNITED STATES DISTRICT COURT
 8

 9                                EASTERN DISTRICT OF CALIFORNIA

10
      MICHAEL RAINES,                                        Case No.: 2:18-cv-02721-JAM-KJN
11
                                                             STIPULATION OF DISMISSAL
12
               Plaintiff,
                                                             AND ORDER THEREON
13    v.
                                                             Complaint Filed: October 10, 2017
14                                                           Trial Date:      April 20, 2020
      HP HOOD LLC, a Delaware corporation;
15
      MICHAEL HARDY, an individual; JENNIE
      THOMAS, an individual; and DOES 1-20,
16    inclusive,
17             Defendants.
18
                                                STIPULATION
19

20          IT IS HEREBY STIPULATED by and between the parties to this action, through their
21
     designated counsel, that the above-captioned action be and hereby is dismissed with prejudice pursuant
22
     to Rule 41 of the Federal Rules of Civil Procedure.
23
     DATED:      March 26, 2019                            Law Offices of Durham and Ng
24

25                                                         By:     /s/Jonathan Durham
                                                                 Jonathan Durham
26                                                               Attorney for Plaintiff
                                                                 Michael Raines
27

28




                                                       -1-
                                        STIPULATION OF DISMISSAL
 1   DATED: :   March 26, 2019               Carothers Disante & Freudenberger LLP
 2
                                             By: /s/ Mark S. Spring
 3                                              Mark S. Spring
                                                Attorney for Defendants
 4                                              HP Hood LLC
 5

 6   IT IS SO ORDERED.

 7   Dated: 3/27/2019                        /s/ John A. Mendez_____________
                                             JOHN A. MENDEZ
 8
                                             United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           -2-
                                 STIPULATION OF DISMISSAL
